AO 440 (Rev. 06/12) Summons in a Civil Action


                                      Umren Srerps Drsrrucr CoURT
                                                                  for the

                                                      Eastern District of Tennessee


     ASHTON HUGHES, JOSHUA VANDUSEN,                                 )
   SHANNON HELMERS, and CHARLES DODSON                               )
                                                                     )
                                                                     )
                            Plaintffis)                              )
                                v.                                   )      Civil Action No. 4:19-cv-28
                                                                     )
        DENISE JACKSON and RVSHARE, LLC                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendantþ)                               )

                                                   SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)      The Honorable Herbert H. Slatery, lll
                                          Attorney General of the State of Tennessee
                                          P.O. Box 20207
                                          Nashville, TN 37202-4015




          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)               or 60 days if you
                                                                                                               -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                       -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Philip N. Elbert, Esq.
                                NEAL & HARWELL, PLC
                                1201 Demonbreun Street, Suite 1000
                                Nashville, TN 37203
                                          615-244-1713


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:              0412412019
                                                                                         Signature of Clerk or Deputy Clerk




       Case 4:19-cv-00028-CLC-SKL Document 2-2 Filed 041241L9 Page L ol2 PagelD #: 29
      Case 4:19-cv-00028-CLC-SKL Document 9 Filed 05/16/19 Page 1 of 2 PageID #: 44
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-28

                                                        PROOF OF SERVICE
                         (Thß section should not beJíled wíth the court unless required by Fed- R. Civ. P. 4                        QÐ


           This summo ns for       (name of individuar and titre, if   any)   The Honorable Herbert H' Slatery,               III
 was received by me on           (date)    04/24/2019

           -l   I personally served the summons on the individual              aT   þlace)
                                                                                         on (date)                                   ;or
           tr I left the summons at the individual's residence or usual place of abo de with ¡name¡
                                                                       , a person ofsuitable age and discretion who resides there,
           on   (date)                             , and mailed a copy to the individual's last known address; or

           E! I served the summons oî          (name of   individual) R. Haynes                                                                , who is
            designated by law to accept service of process on behalf oforganization) The Honorable Herbert H.
                                                                                       @ame of

          Slatery, III, Attorney General of the State of Tennessee on @ate) 0510112019      ;or
           I    I returned the summons unexecuted because                                                                                          ;or

           fl   Other þpecify)     SEE ATTACHED DOCUMENTATION OF SERVICE UPON THE ABOVE-NAMED
                                   INDIVIDUAL BY USPS CERTIFIED MAIL.


           My fees are       $                     for travel and $                          for services, for     a total   of$           0.00


           I declare under penalty of perjury that this information is true


           0slt6/2019
 Date:
                                                                                                      'tA
                                                                                                     Server's signature

                                                                       Philip N. Elbert, Attorney for Plaintiffs
                                                                                                 Printed name and title


                                                                       Neal & Harwell, PLC
                                                                       1201 Demonbreun St., Suite 1000, Nashville,                       TN   37203
                                                                                                     Server's address


Additional information regarding attempted service, etc




       Case 4:19-cv-00028-CLC-SKL Document 2-2 Filed 041241L9 Page 2 ot 2 PagelD #: 30
      Case 4:19-cv-00028-CLC-SKL Document 9 Filed 05/16/19 Page 2 of 2 PageID #: 45
